6-96-028-CV Long Trusts v. Dowd                                     


















In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00027-CV
______________________________



IN RE:
KIM WAYNE BURDEN





                                                                                                                                            
                 
Original Mandamus Proceeding





                                                                                                                                            
                                           


Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross



MEMORANDUM OPINION

          Kim Wayne Burden has filed a petition for writ of mandamus in which he asks us to
order the district clerk of the 276th Judicial District Court, Camp County, Texas, to issue
citation in a lawsuit he states he has filed with that court against Charles Bailey.  
          This Court has jurisdiction to issue a writ of mandamus against a "judge of a district
or county court in the court of appeals district."  Tex. Gov't Code Ann. § 22.221(b) (Vernon
Supp. 2004).  In the context of the facts alleged by Burden in this proceeding, we have no
mandamus jurisdiction over a district clerk.
          We deny the petition.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      February 23, 2004
Date Decided:         February 24, 2004